Per Curiam.

Where the landlord has presented irrefutable proof that the tenant violated a substantial obligation of his tenancy by repeated and unjustified refusal to pay his rent when due, which necessitated 11 separate dispossess proceedings over a period from October, 1958 to May, 1960, or one every three months, a final order in favor of the landlord should, have been granted (Gilbert v. Becker, 142 N. Y. S. 2d 888; 974 Realty Corp.v. Ledford, 9 Misc 2d 240; Rental Realty Corp. v. Lawrence,. 14 Misc 2d 1070).
*177The final order in favor of tenant should he reversed, with $30 costs, and final order directed in favor of landlord as prayed for in the petition, with costs.
Concur — IIofstadter, J. P., Tilzer and Gold, JJ.
Final order reversed, etc.